—In an action to recover damages, inter alia, for negligent construction on an adjoining property, the plaintiff appeals from an order of the Supreme Court, Westchester County (Delaney, J.), entered March 4, 1991, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly sustained the defendants’ invocation of the doctrine of collateral estoppel to preclude the plaintiff from relitigating the issue presented in the instant action. In a prior administrative proceeding, the Village of Irvington Zoning Board of Appeals (hereinafter the Zoning Board) specifically rendered a decision adverse to the plaintiff on the identical issue which now undergirds each of his three causes of action, notably, whether one of Fieldpoint’s subdivision units bordered the plaintiff’s property in violation of the plat approved by the Village of Irvington Planning Board. It is well settled that " '[w]henever any board, tribunal or person is by law vested with authority to judicially determine a question, such a determination, when it has become final, is as conclusive as though the adjudication had been made by a court of general jurisdiction’ ” (Jones v Young, 257 App Div 563, 565-566, quoting 2 Freeman, Judgments § 633 [5th ed]; see also, Matter of Kennedy v Zoning Bd. of Appeals, 145 AD2d 490). After lengthy proceedings, the Zoning Board determined that Fieldpoint had not constructed the subject subdivision unit in violation of the plat approved by the Village Planning Board. Since the issue is decisive of the present action and the plaintiff had a full and fair opportunity to contest the Zoning Board’s determination, the plaintiff was properly precluded from relitigating it in the Supreme Court (see, Kaufman v Lilly & Co., 65 NY2d 449, 455; Ryan v New York Tel. Co., 62 NY2d 494, 500-501; see also, Malloy v Trombley, 50 NY2d 46, *69550). Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.